Title: William Bingham to John Adams, 26–27 June 1784
From: Bingham, William
To: Adams, John


        
          
            Dr sir—
            Amsterdam June 26th 1784
          
          When I had last the pleasure of Seeing you, I was not altogether determined what Route I Should take— I rather inclined to the Idea of returning by the Hague—
          From a Desire of introducing more Variety & Novelty in my Excursion thro this Country, I have now resolved on passing thro’ Utrecht, for which place I Shall take my Departure in a few Days—
          If you Should have no further occasion for the Resolves of Congress which I left with you, I Shall thank you to forward them to me directed to the Care of Mess W & J Willink—
          I have received Letters of a late Date from Philadelphia— On a Notification to Congress, (on the part of Dr Franklin) of Mr Jay’s Intention to embark for America, they proceeded to the Nomination of a Person to fill his Place, when Mr Jefferson was appointed, who was on the point of Departure for Europe—
          Mr Jay is appointed Minister of foreign Affairs;—in the propriety of this Choice, I have no doubt you will Sincerely concur with me.
          I return you many Thanks for your polite Attentions during our Residence at the Hague
          Mrs B desires her best Compliments to you, to which please to accept of those of / Dr sir / Your obed hble servt
          
            Wm Bingham
            June 27th 1784—
          
        
        
          I have this Moment received the Journals of Congress untill 5 May, by which I find that the report of the Committee on the reduction of the Civil List, mentioned the discontinuance of the Agent at the Hague, as well as a considerable reduction in all the Departments, Superintendant of finance, foreign Ministers &c &c— As the Journals do not come down to So low a Date as to make known whether this Arrangement was adopted by Congress I think it would be prudent not to impart the disagreable Intelligence to Mr Dumas—
        
      